Name: Commission Regulation (EEC) No 449/85 of 21 February 1985 amending Regulation (EEC) No 1810/84 on the application of a special intervention measure for common wheat of breadmaking quality at the beginning of the 1984/85 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 52/34 Official Journal of the European Communities 22. 2. 85 COMMISSION REGULATION (EEC) No 449/85 of 21 February 1985 amending Regulation (EEC) No 1810/84 on the application of a special intervention measure for common wheat of breadmaking quality at the beginning of the 1984/85 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, account should be taken in calculating the monthly increment for January 1985 of the change in the agri ­ cultural representative rate which Wok effect in the said countries on 1 January 1985 ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first subparagraph of Article 8 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the disman ­ tlement of the monetary compensatory amounts applying to certain agricultural products (3), and in particular Article 7 thereof, Article 1 Article 5 of Regulation (EEC) No 1810/84 is hereby replaced by the following : 'Article 5 Delivery of accepted quantities shall take place within two months of the date of acceptance of the offer by the intervention agency. Where delivery takes place in January 1985 or later, the price payable is that set out in Article 2 increased by five monthly increments, converted into national currency at the representative rate applicable on 1 January 1985. Whereas, according to the provisions of Article 5 of Commission Regulation (EEC) No 1810/84 (4), delivery of the quantities accepted under the special interven ­ tion measures for the 1984/85 marketing year must take place within two months of the date of accep ­ tance of the offer by the intervention agency ; whereas the price to be paid for a delivery in December 1984 or later is that valid on 31 December 1984 ; However, for deliveries made in January 1985 or later in the Federal Republic of Germany and the Netherlands, the price payable shall be that appli ­ cable on 31 December 1984 increased by one monthly increment converted into national currency at the representative rate applicable on 31 January 1985.' Whereas, in view of the size of the quantities which could be presented for intervention in November on the one hand and the special problems inherent in inspection of the quality of the quantities in question on the other, the delivery of a part of the quantities accepted could take place only from January 1985 ; whereas, for the quantities in question and in order to ensure fair management, provision should therefore be made for the intervention price to be paid in respect of the quantities delivered in January 1985 or later to be that valid in January 1985 ; whereas, as regards the quantities delivered in January 1985 or later in the Federal Republic of Germany and the Netherlands, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1985 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 90, 1 . 4. 1984, p. 1 . O OJ No L 170, 29. 6. 1984, p. 33 . 22. 2. 85 Official Journal of the European Communities No L 52/35 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1985. For the Commission Frans ANDRIESSEN Vice-President